Parker, J.,
(concurring) — I concur in the result reached in the foregoing opinion, solely upon the first ground of reversal stated therein. I do not think we are called upon to express any opinion upon the stated second ground of reversal; to wit, the stated “other and stronger reasons for denying the respondent relief”; for, to my mind, that deals wholly with the merits of the question, as to which the city authorities administering the civil service charter provisions of the city of Seattle are the sole and exclusive judges. When the court is advised by the record 'that the city *413authorities have not exceeded their jurisdiction, as I think it is advised by this record, it has no rightful concern as to whether or not the pity authorities have decided the question correctly upon the merits.